Case: 11-41240       Document: 00512158153         Page: 1     Date Filed: 02/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2013

                                       No. 11-41240                        Lyle W. Cayce
                                                                                Clerk

MIKKI KALINA; ESTELLA STRAWN; REBECCA SIRMANS,

                                           Plaintiffs-Appellees / Cross-Appellants
v.

JAMES A. BLACKSTOCK, Being Sued Individually and In His Official
Capacity,

                                           Defendant-Appellant / Cross-Appellee



                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 3:10-CV-00096


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.